Citation Nr: 0415319	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-03 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a back disorder to 
include as due to an undiagnosed illness.  

2.  Entitlement t service connection for joint pain as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for shortness of breath 
as a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for chest pain as a 
manifestation of an undiagnosed illness.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1973 to May 
1975 and from December 1990 to February 1992, to include 
service in the Southwest Asia Theater of Operations.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the RO.  
When the veteran's claims were before the Board in January 
2003 they were remanded to the RO for additional evidentiary 
development and adjudication.  The claims are now before the 
Board for appellate consideration.  

The issues of service connection for shortness of breath and 
chest pain as manifestations of an undiagnosed illness are 
addressed hereinbelow, while the issues of service connection 
for a back disorder to include as due to an undiagnosed 
illness and joint pain as a manifestation of an undiagnosed 
illness are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  Objective indications of shortness of breath as a 
manifestation of an undiagnosed illness are not shown.  

3.  Objective indications of chest pain as a manifestation of 
an undiagnosed illness are not shown.  



CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of 
shortness of breath as a manifestation of an undiagnosed 
illness that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).  

2.  The veteran does not exhibit signs and symptoms of chest 
pain as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical examinations conducted during the 
veteran's first period of active service show no complaint, 
diagnosis or abnormal finding pertaining to shortness of 
breath or chest pain.  Subsequent examinations during the 
veteran's tenure as an Army Reservist are also negative for 
abnormal findings pertaining to shortness of breath and chest 
pain.  

A VA examination was conducted in February 1991.  The 
examiner noted that the veteran had not experienced 
palpitations or shortness of breath.  No diagnosis was made 
with regard to chest pain or shortness of breath.  

In a January 1992 report of medical history, the veteran 
endorsed shortness of breath and chest pain.  

A Persian Gulf War protocol examination was conducted in 
September 1994.  The veteran had no respiratory complaints.  
His lungs were clear to auscultation and percussion.  
Hypertension was noted regarding cardiovascular history.  No 
diagnosis was made with regard to the veteran's lungs or 
chest.  

The veteran endorsed shortness of breath and chest pain in an 
October 1995 report of medical history.  The examiner noted 
the veteran's complaints of shortness of breath and pressure 
in the chest occasionally with heavy activity.  

The veteran submitted to a VA fee basis examination in March 
2003.  He indicated that he became short of breath with 
running or walking.  He also described shortness of breath 
when lying down in bed, and indicated that he usually slept 
with three or four pillows.  

With regard to chest pain, the veteran stated that he had not 
experienced chest pain since 1996.  On physical examination 
the veteran was noted to be overweight.  There was no 
shortness of breath.  There were no rales or rhonchi on 
examination of the veteran's lungs, and there were vesicular 
breath sounds.  

The examiner concluded that there was no diagnosis with 
regard to the veteran's complaints of shortness of breath, 
noting that no pathology was found on examination.  

The examiner also indicated that no diagnosis applied to the 
veteran's complaints of chest pain and pointed out that no 
pathology was found on examination.  

In a related addendum, the examiner indicated that a 
treadmill stress test had been conducted and that EKG 
revealed regular sinus rhythm.  The veteran completed the 
test through four minutes and the test was stopped due to 
heart rate achieved.  The examiner noted that the veteran 
achieved a METS level of 4.6.  He reiterated that there was 
no diagnosis with regard to a heart condition and pointed out 
that the veteran was deconditioned.  

The veteran was afforded various VA examinations in October 
2003, to include a hypertension examination.  With regard to 
chest pain, the examiner noted that the veteran had undergone 
stress tests and other workups and had never been found to 
have any degree of heart disease.  The cardiac examination 
was grossly normal.  The assessment was that of hypertension 
with no evidence of heart disease and no chest pain for the 
previous eight or nine years.  

The veteran also submitted to a VA respiratory examination in 
October 2003.  He complained of having shortness of breath, 
but was very vague on specific occurrences.  The examiner 
noted that the veteran had been examined a number of times 
and had normal spirometry, chest X-ray studies and 
examinations.  He related that other examiners had concluded 
that the veteran's complaints were related to his obesity and 
lack of physical conditioning.  

On physical examination the veteran's chest was clear to 
percussion and auscultation.  The veteran had no trouble 
breathing, and there were no rales, rhonchi, or wheezes 
appreciated.  

The assessment was that of subjective history of shortness of 
breath with no disease process found.  The examiner concluded 
that the veteran had no siginficant pathology and that his 
shortness of breath was due to physical deconditioning and 
obesity.  

A January 2004 VA treatment note indicates that the veteran 
denied having shortness of breath and chest pain.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues decided herein, a 
substantially complete application was received in December 
1994.  Thereafter, a December 1994 rating decision denied the 
claims.  

Only after that rating action was promulgated did the RO, in 
October 2000, February 2001 and January 2003, did the RO 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
February 2002 Statement of the Case, as well as a 
Supplemental Statement of the Case dated in January 2004, of 
the information and evidence necessary to substantiate his 
claim.  Moreover, the Board's January 2003 remand also 
discussed the evidence necessary to substantiate the 
veteran's claim.  

The letters sent to the veteran since the promulgation of the 
VCAA advised the veteran of VCAA and the evidence necessary 
to substantiate his claim.  The letters informed him of the 
assistance VA would render in obtaining such evidence.  The 
letters additionally informed the veteran of the evidence 
that was currently of record and instructed him to provide 
all information or evidence pertaining to the issues on 
appeal.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless in this 
case.  While the notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
Supplemental Statements of the Case were provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In this regard, the Board notes that the veteran appeared and 
testified at a November 2003 hearing before the undersigned.  
Therefore, to decide the appeal at this time would not be 
prejudicial error to the claimant.  


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to:  (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection for shortness of breath as a manifestation 
of an undiagnosed illness is not warranted.  

In this regard, the Board notes that the record contains no 
evidence documenting objective indications of chronic 
disability manifested by shortness of breath.  In fact, 
although the veteran has complained of shortness of breath, 
none has been detected on examination.  

The March 2003 examiner concluded that there was no pathology 
or diagnosis with regard to the veteran's complaints, and the 
October 2003 examiner pointed out that all testing had been 
normal and concluded that the veteran's complaints were 
related to his obesity and deconditioning.  

As the objective indications necessary for service connection 
for disability manifested by shortness of breath as a 
manifestation of an undiagnosed illness are not shown, 
service connection is not warranted for this claimed 
disability.

The Board has likewise concluded that service connection for 
chest pain as a manifestation of an undiagnosed illness is 
not warranted.  On VA fee basis examination in March 2003, 
the veteran indicated that he had not experienced chest pain 
since 1996.  The examiner noted that no pathology was found 
on examination, to include a stress test.  

The October 2003 examiner found no evidence of heart disease 
and noted that the veteran had not experienced chest pain for 
eight or nine years.  The evidence fails to demonstrate the 
objective indications of chest pain as a manifestation of an 
undiagnosed illness.  Accordingly, service connection is not 
warranted for this claimed disability.  



ORDER

Service connection for shortness of breath as a manifestation 
of an undiagnosed illness is denied.  

Service connection for chest pain as a manifestation of an 
undiagnosed illness is denied.  



REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claims of service connection for 
back disability, to include as due to an undiagnosed illness 
and for joint pain as a manifestation of an undiagnosed 
illness.  

The Board observes that the veteran was afforded a fee basis 
examination in March 2003.  The examiner opined that the 
veteran's back problem was related to military service.  He 
provided no supporting rationale for this opinion.  

A VA examination conducted in October 2003 found degenerative 
joint disease but the examiner did not discuss the likely 
etiology of such disability.  The Board also notes that no 
opinion has been rendered regarding whether the veteran's 
back manifestations are due to an undiagnosed illness.  

The veteran also seeks service connection for joint pain as a 
manifestation of an undiagnosed illness.  The March 2003 fee 
basis examination focused only on the veteran's complaints of 
knee pain and did not specifically address the possibility 
that joint pain might be a manifestation of an undiagnosed 
illness.  

VA examinations conducted in October 2003 did not include an 
examination of the veteran's joints, nor did it discuss 
whether the veteran had joint pain as a manifestation of an 
undiagnosed illness.

Accordingly, these matters are REMANDED for the following 
action:
 
1.  The RO should send a letter with 
respect to the remanded issues that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the veteran and his 
representative and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of the claimed back disability 
and joint pain.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.  The examiner should note 
and detail all reported signs and 
symptoms of joint pain.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to muscle pain and 
joint pain, and indicate what 
precipitates and what relieves them.  The 
examiner should determine whether there 
are any objective medical indications 
that the veteran is suffering from joint 
pain.  The examiner should specifically 
determine whether the veteran's 
complaints of muscle and joint pain are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints. Symptom-based "diagnoses," 
such as arthralgia, are not considered as 
diagnosed conditions for compensation 
purposes.  With regard to the veteran's 
back disability, the examiner should 
provide an opinion with regard to whether 
it is at least as likely as not that the 
back disability is etiologically related 
to the veteran's active military service.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues remaining on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



